GATE'S, J.
The plaintiff brought this action to determine adverse claims as the owner of the undivided two-thirds of the N. E. yi, section 24, township 112, range 80, situated in Peoria township, Hughes county, S'. D. The defendant Robinson claimed to be the owner of the whole of said quarter section by virtue of a tax deed issued in 1910 upon a tax sale for the taxes of the year 1902, which deed was recorded on February 24, 1910. The defendant, as one of her defenses, invoked the three years’ statute of limitation. Section 2214, Pol. Code. The date of the beginning of the action is not disclosed; but the parties have assumed, and we will assume, that it was begun after the expiration of three years from the date of the recording of the tax deed. Judgment was entered adjudging plaintiff to be the owner of the undivided *115two-thirdis of said' land and canceling defendant’s tax deed as to such two-thirds and adjudging the amount of the defendant’s' tax investment therein to be a lien thereon and ordering a sale of said two-thirds on execution if the said tax lien should not be paid ■within sixty days. 'From, the judgment and an order denying a new trial 'defendant Robinson appeals.
The following portion of page 8 of the assessment roll made by the township assessor of Peoria township for the year 1902 was received in evidence (we omit for lack of space the columns indicating assessor’s valuation and equalized value)':
Real Property Assessment of the^Town of Peoria 'County of Hughes, South Dakota, 1902.



The second assessment referring to section 24 is t’he one in question. It appeared that iSanford -was a stranger to the chain of title; that the property was then owned by the “heirs of Frank Baker” under government patent; that Peoria township consisted of parts of four congressional townships; and that there were in fact two sections numbered 24 in said civil township, viz. in -township 112, range 80-, and in township 112, range 81.
It is contended1 by respondent that the above assessment was void because of the absence of the number of the township and range, and because there were no ditto marks to indicate that this property was in township 112, range 80, and therefore that the three years’ statute (section 2214, Pol. 'Code), does not apply. It is contended by appellant that the assessment was valid, and hence that said statute does apply.
Prior to the taking effect of chapter 14, Laws 1891, and subsequent to the taking effect of Rev. Pol. Code 1903, the law required the assessor’s assessment roll to describe farm land's in numerical order beginning with the lowest numbered -section in the *116lowest’.numbered township in the lowest numbered range and ending with the highest numbered section, township, and range. Section 1582, C. L. 1887; section 2101, Rev. Pol. Cod'e 1903. Although in chapter 14, 1891, and in chapter 28, 1897, which’ were comprehensive acts covering the field of taxation, such- a requirement prevailed in the making of the count)'' tax list and duplicate (section 74, c. 14, 1891; section 72, c. 28, 1897), there was no such requirement in those acts nor in any other a'ct ’between the years 1891 and 1903 with reference to the making of the assessor’s assessment roll. Therefore at the time of making the assessment in question there was no law requiring the assessor to observe any numerical order in making bis assessment roll.
[1] When we take into consideration the following facts: (a) that Peoria township consisted of parts of four congressional townships, and that a person owning land! in one of the sections numbered 24 of said township who desired to investigate his assessment would have found two sections numbered 24 on the assessment roll of that civil township; (b) that the assessor was not required by law to observe any numerical order in making his assessment; and (c) that the property was assessed in the name of E. Sanford, a stranger to the chain of title — we are inclined to the view that we should hold that such original assessment was so indefinite and misleading as to take it out from the operation of the three years’ statute of limitation (section 2214, Pol. Code). We do not wish to be understood that we would hold the assessment roll misleading if Peoria -civil township and township 112, range 80, had been coextensive, nor if the rule of numerical order had prevailed. As to those matters we express no opinion. We hold that under the circumstances of this case the assessment was so indefinite and uncertain as to come within the rule that it was calculated to mislead as discussed in Stoddard v. Lyon, 18 S. D. 207, 99 N. W. 1116.
[2] Appellant called attention to section 2215, Pol. 'Code, which provides that a tax sale shall not be invalid) on account of the listing of the property on the tax duplicate (the county treasurer’s duplicate of the -county tax list) in any other name than the rightful owner. It will be observed that this section -does not apply to the assessor’s assessment roll. Under the requirement that numerical, order shall be observed, such a rule is founded on rea*117son, indeed such should be the rule without section 2215, Pol. Code, because in such case no one can be misled by a- wrong name or by absence of name; but, in the case of the assessor’s assessment roll where numerical order was not required, the reason for the rule ceased. The above conclusion renders unnecessary the consideration of the other errors assigned.
The judgment and order appealed from are affirmed.